internal_revenue_service number release date index number ---------------------------------------- --------------------- ----------------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ----------------- telephone number --------------------- refer reply to cc corp b01 plr-137380-13 date date foreign parent --------------------------------------------------------------------------- ---------------------- distributing ------------------------------------------------------------------------------- -------------------------------------------------------------------- --------------------- controlled ------------------------------------------------------------------------ -------------------------------------------------------------------- ------------------- foreign sub -------------------------------- ---------------------------------------------------------------------------- global business ------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------- business x ----------------------------------------------------------- ------------------------------------------------------------------------ business y ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------ date date date --------------------------- ----------------- ------------------ ----------------- -------- ----------- -- -------- --------------- plr-137380-13 state a state b c d country e country f dear -------- we respond to your date request for rulings on certain federal_income_tax consequences of a proposed transaction described below the proposed transaction the information submitted in that request and in later correspondence is summarized below summary of facts foreign parent a country e corporation together with related entities the foreign parent group operates global business which includes business x and business y foreign parent owns all of the stock of distributing a domestic_corporation incorporated in state a that was formed on date originally to perform business y functions for the group in the united_states but became engaged in both business x and business y distributing formed controlled a state b corporation on date as part of the proposed transaction business x and business y face different operating regulatory growth opportunity and talent retention challenges foreign parent group management has decided that each business must have its own business model to operate efficiently and maximize its contribution to foreign parent group’s overall enterprise value accordingly distributing is undertaking the proposed transaction to separate business x and business y in order to a enhance compliance with differing regulatory requirements and minimize the regulatory risks associated with business y b limit the potential negative impact of business y on business x c permit the management of controlled to focus solely on business y and facilitate compliance with regulatory requirements d further the global realignment of the business y function of the foreign parent group and e provide business y with the ability to implement a distinct employee compensation program that will more effectively attract and retain talent collectively the corporate business purposes plr-137380-13 proposed transaction for what is represented to be valid business reasons distributing proposes to undertake the following proposed transaction i on date distributing incorporated controlled in state b ii on date distributing transferred all assets related to business y and dollar_figurec to controlled in exchange for all of the controlled stock and the assumption by controlled of related liabilities the contribution iii foreign sub a wholly owned country f company of foreign parent will elect to be classified as an entity disregarded from foreign parent hereinafter foreign dre iv distributing will transfer the controlled stock for no consideration to foreign dre the distribution in connection with the contribution and distribution distributing and controlled will have certain continuing relationships that will be formalized in agreements between them continuing relationships the continuing relationships generally may be categorized into general agreements and transitional agreements the general agreements include a distribution agreement providing key terms for separating business y from business x and a tax_matters_agreement governing the rights responsibilities and obligations of distributing and controlled regarding tax matters subsequent to the distribution the indemnification provisions of these agreements are referred to as the contingent_liability arrangements the transitional agreements involve obligations arising after the distribution that relate to transitional and administrative support services that foreign parent group will provide to controlled or vice versa for an interim period not to exceed d years and may include annual renewals unless terminated upon advance written notice while controlled establishes its own administrative support and corporate service arrangements services will be compensated at cost initially and on an arm’s length basis if the interim period is extended representations distributing has made the following representations regarding the contribution and the distribution plr-137380-13 a apart from intercompany balances that may arise from the provision of transitional and administrative support services under the transitional agreements no intercorporate debt will exist between distributing or any entity controlled directly or indirectly by distributing and controlled or any entity controlled directly or indirectly by controlled at the time of or subsequent to the distribution of controlled stock b no part of the consideration distributed by distributing will be received by foreign parent as a creditor employee or in any capacity other than that of a shareholder of distributing c the five years of financial information submitted on behalf of business x is representative of its present operations and with regard to such operations there have been no substantial operational changes since the date of the last financial statements submitted d the five years of financial information submitted on behalf of business y is representative of its present operations and with regard to such operations there have been no substantial operational changes since the date of the last financial statements submitted e neither business x conducted by distributing nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the distributing in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part for the five-year period ending on the date of the distribution distributing will have been the principal_owner of the goodwill if any and significant assets of business x following the distribution distributing will be the principal_owner of the goodwill if any and significant assets of business x f neither business y to be conducted by controlled following the contribution nor control of an entity conducting this business will have been acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part for the five-year period ending on the date of the distribution i distributing will have been the principal_owner of the goodwill if any and significant assets of business y from the beginning of such period until the contribution following the contribution controlled will be the principal_owner of the goodwill if any and significant assets of business y g apart from transitional and administrative support services that may be provided under the transitional agreements distributing will continue the active_conduct of business x independently and with its separate employees following the distribution plr-137380-13 h apart from transitional and administrative support services that may be provided under the transitional agreements controlled will continue the active_conduct of business y independently and with its separate employees following the distribution i j k the distribution is carried out for the corporate business purposes the distribution is motivated in whole or substantial part by one or more of the corporate business purposes the distribution will not be used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both the total adjusted_basis and the fair_market_value of the assets transferred by distributing to controlled in the contribution each will equal or exceed the sum of i the total liabilities assumed within the meaning of sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing and transferred to its creditors in connection with the reorganization l the liabilities assumed as determined under sec_357 by controlled in the contribution will have been incurred in the ordinary course of business and will be associated with the assets transferred m the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately after the contribution n the total fair_market_value of the assets transferred to controlled in the contribution will exceed the sum of i the amount of any liabilities assumed as determined under sec_357 by controlled in connection with the contribution ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the contribution and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the contribution o the aggregate fair_market_value of the assets transferred to controlled in the contribution will equal or exceed the aggregate adjusted_basis of those assets p distributing will neither accumulate its receivables nor make extraordinary payment of its payables in anticipation of the contribution and distribution plr-137380-13 q no investment_tax_credit determined under sec_46 has been or will be claimed for any property that will be transferred by distributing to controlled in the contribution r neither distributing nor controlled is an investment_company as defined in sec_368 and iv s no intercorporate debt will exist between distributing or any entity controlled directly or indirectly by distributing and controlled or any entity controlled directly or indirectly by controlled at the time of or subsequent to the distribution other than intercompany loans or other obligations that have arisen or will arise between the parties in the ordinary course of business or as a result of the continuing relationships t apart from certain payments made under the transitional agreements payments made in connection with all continuing transactions between controlled or any entity controlled directly or indirectly by controlled and distributing or any entity controlled directly or indirectly by distributing will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length u for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of the distribution v for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the distribution w the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest plr-137380-13 within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation x immediately after the distribution as defined in sec_355 i if any person holds a 50-percent_or_greater_interest within the meaning of sec_355 in any disqualified_investment_corporation within the meaning of sec_355 such person will have held such interest in such corporation either directly or through attribution immediately before the distribution or ii neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 y neither distributing nor controlled will have been a united_states_real_property_holding_corporation as defined in sec_897 at any time during the year period preceding the distribution and neither distributing nor controlled will be a united_states_real_property_holding_corporation as defined in sec_897 immediately after the distribution rulings the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled each will be a party to the reorganization within the meaning of sec_368 distributing will not recognize any gain_or_loss on the contribution sec_361 and sec_357 controlled will not recognize any gain_or_loss on the contribution sec_1032 controlled’s basis in each asset received from distributing in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 controlled’s holding_period in each asset received from distributing in the contribution will include the period during which distributing held that asset sec_1223 distributing will not recognize any gain_or_loss on its distribution of controlled stock to foreign parent sec_361 foreign parent will not recognize any gain_or_loss and will not include any amount in income on the receipt of controlled stock in the distribution sec_355 plr-137380-13 immediately following the distribution the basis that foreign parent had in a share of distributing stock before the distribution will be allocated between the share of distributing stock with respect to which the distribution is made and the share of controlled stock received with respect thereto in proportion to the fair_market_value of each sec_358 and c sec_1_358-2 foreign parent’s holding_period in the controlled stock received in the distribution will include the holding_period of the distributing stock on which the distribution is made provided foreign parent holds its distributing stock as a capital_asset on the date of the distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 any payments between distributing and controlled that are made following the distribution pursuant to the contingent_liability arrangements regarding obligations that i have arisen or will arise for a taxable_period ending on or before the distribution or for a taxable_period beginning before but ending after the distribution and ii will not have become fixed and ascertainable until after the distribution will be treated as occurring immediately before the distribution cf 344_us_6 revrul_83_73 c b caveats we express no opinion about the federal_income_tax treatment of the proposed transaction under other provisions of the internal_revenue_code or regulations or the federal_income_tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding whether the distribution satisfies the business_purpose requirement of sec_1_355-2 whether the distribution is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 and whether the distribution is part of a plan or series of related transactions under sec_355 and sec_1_355-7 procedural statements the rulings contained in this letter are based upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process plr-137380-13 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely filiz a serbes chief branch office of the associate chief_counsel corporate cc
